Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that (1) one skilled in the art would not be motivated to combine Nose with Sayre because Nose does not teach “wherein there is no thermoplastic sealant within the metal-to-metal welded seal”; (2) the distance from the metal-to-metal welded seal to the electrochemical cell stack is not a result effective variable; (3) the teachings of Sayre and Nose cannot be physically combined, the examiner respectfully disagrees for the following reasons.											With regards to (1), applicant specifically argues that Nose teaches a resin-metal composite sealed container where a high gas barrier property can be realized by further using laser bonding in combination with the heat seal part composed of a laminated resin. However, as noted in the response to arguments of the Final Office Action mailed on 02/28/2022, Nose teaches that a junction part heat sealed by a resin is disadvantageous in that the heat seal part is not formed of a metal, and thus the junction part composed of only a resin does not have a gas barrier property comparable to that of other portions having a metal layer as a barrier layer or of a junction part composed of a metal, such as welded metal can, and a sufficient gas barrier property cannot be exerted particularly in a battery where intrusion of water has a fatal effect on the life and therefore, a high gas barrier property is required as disclosed by Nose ([0009]). While Nose teaches providing a welded seal in addition to a heat-sealed resin portion, it is noted that the high gas barrier property would be expected by using only welded seal. The heat-sealed resin portion of Nose, while increasing the gas barrier property (in addition to the gas barrier property afforded by the welded seal) of the container, functionally performs the role of electrically insulating the electrochemical cell stack from the conductive metal foils in the resin laminated foils. In light of Sayre’s battery configuration, where the outer current collectors have the same polarity, the outer current collectors can be welded together and function as a packaging material for the battery with the exception of a passage for allowing the opposite electrode to exit the device without making an electrical connection to the opposite electrode ([0028]). Accordingly, Sayre’s configuration does not require the use of Nose’s heat-sealed portion since Sayre’s outer current collectors have the same polarity and can be welded without the risk of a short circuit (note that an insulating material such as a resin is still provided one the side of the container where the electrode tab with a first polarity is lead out from the container without making an electrical connection to electrodes of the outer current collectors having a second and opposite polarity).										As to (2), applicant argues that “Nose expressly teaches minimizing the path length of the heat seal part to increase capacity, but one of ordinary skill in the art would not readily understand that the volume or space between the electrochemical stack and the metal-to-metal welded seal of Sayre is a variable which directly affects the capacity per space of the cell”. Contrary to applicant’s assertions, the path length of the heat seal part affects the gas barrier property of the container and does not directly contribute to the capacity of the battery which is more related to the size of the electrodes comprising the active materials which directly affect the capacity of the battery. Accordingly, increasing the path length of the heat seal portion would reduce the capacity per space (typically defined as a volumetric capacity of a battery) since the path length does not contribute to the capacity of the battery and corresponds to a “useless space” from the viewpoint of not increasing the capacity. Conversely, decreasing the path length of the heat seal portion would increase the capacity per space. Therefore, any space between the container and the electrochemical cell stack corresponds to a useless space since it does not contribute to the capacity of the battery. As such, one skilled in the art readily understands that the volume or space between the electrochemical stack and the metal-to-metal welded seal of Sayre to be a result effective variable which affects the capacity per space of the battery. When the space between the stack and the welded seal is increased, the volumetric capacity of the battery is reduced and when the space between the stack and the welded seal is decreased, the volumetric capacity of the battery can be increased.								With regards to (3), applicant contends that Sayre’s “metal packaging is in direct contact with the cell stack and will transfer heat directly to the cell stack if the laser welding teachings of Nose was applied to Sayre who does not teach in any way laser welding”. However, to the contrary, it is noted that Sayre’s welded seal can be achieved by laser welding ([0028]). Thus, the welded seal in Sayre can be achieved via laser welding without the use of a resin portion as employed in Nose’s invention.										In view of the foregoing, the rejections of claims 1-17 is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727